Citation Nr: 0215547	
Decision Date: 11/04/02    Archive Date: 11/14/02	

DOCKET NO.  00-07 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	South Dakota Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Sioux 
Falls, South Dakota.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained by the 
RO.

2.  During service, it is not shown the veteran engaged in 
combat with the enemy.

3.  There is no credible supporting evidence of an inservice 
stressor upon which to base the diagnosis of PTSD.  

4.  There is no competent evidence of a chronic acquired 
psychiatric disorder during service or for years thereafter 
and there is no competent evidence relating any current 
psychiatric disability to service. 


CONCLUSION OF LAW

The veteran does not have a chronic acquired psychiatric 
disability, to include PTSD, which was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1154, 5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board observes that recently enacted 
legislation has eliminated the requirement for a well-
grounded claim, enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded on VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claimed development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. Law No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002) ).  In addition, 
VA recently promulgated regulations that implement the 
statutory changes affected by the VCAA.  See 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, in the various 
rating decisions, the February 2000 statement of the case, 
the veteran's testimony at a hearing on his behalf at the RO 
in April 2001, a September 2001 letter to the veteran from 
the RO regarding evidence which had been requested from the 
U. S. Armed Services Center for Research of Unit Records, and 
the April 2002 supplemental statement of the case, the RO 
provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate the claim.  

The Board therefore finds that the veteran has been provided 
with adequate notice of the evidence needed to substantiate 
his claim and finds there is no prejudice to him by appellate 
consideration of the claim at this time.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In this case, the extensive record 
on appeal demonstrates no reasonable possibility that further 
assistance would aid the veteran in substantiating his claim.  
Hence, no further assistance to him is required to fulfill 
VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

The veteran's service records reflect that he worked with 
maps and charts for an Air Force engineer topographic unit 
during World War II.  He was involved in a combat support 
role and it has not otherwise been contended.  There is no 
evidence to show that he was directly involved with combat.  

The medical evidence of record is without reference to the 
presence of a psychiatric disorder for years following 
service.  

Medical records dated in the 1980's reflect that he was seen 
on a number of occasions for various purposes, to include 
panic attacks and anxiety.  

In a December 1999 communication Francis C. Bandettini, D. 
O., stated he had been seeing the veteran since November 1998 
for: panic disorder with agoraphobia; PTSD; depression, not 
otherwise specified, and rule out obsessive/compulsive 
disorder.  He stated that the veteran suffered from what 
appeared to be stress-related anxiety and depression which 
reportedly began after his return from overseas, where he 
served with the 955th Engineer Topographic Company between 
November 1942 and December 1945.  It was stated that the 
veteran's entire company received the Meritorious Service 
Award.  The veteran also received a Philippine Liberation 
Ribbon with one Bronze Star and a Good Conduct Medal.  It was 
remarked that there were many times during service when the 
veteran feared that he could have died at a moment's notice.  
He reported numerous experiences in which he felt the "horror 
of war."  The veteran stated there were things he had told 
physicians in the past.  It was indicated that before 1985, 
when he saw a Dr. Richards, he also saw a local physician who 
felt his anxiety was related to farm  difficulties.  However, 
Dr. Bandettini stated that if one observed some of the 
symptoms that the veteran had, those being nightmares, 
anxiety, and physiologic symptoms, one could only ascertain 
that they were related to the PTSD diagnosis that the veteran 
had for many years without formal recognition from VA.  Dr. 
Bandettini emphasized that the veteran had a long history of 
symptoms related to PTSD.  

The veteran gave testimony on his behalf at a hearing before 
a hearing officer at the Sioux Falls RO in April 2001.  He 
believed that the stressor "to start with was sending me 
overseas with no training or no knowledge."  He indicated 
this was the start of things and he claimed he was very angry 
about it(Transcript, Page 14).  

Received in March 2002 were copies of historical reports 
submitted by the 955th Engineer Topographic Company for the 
time frame between January 1943 and June 1944.  The histories 
documented the unit's locations and significant situations 
encountered by the unit during that time frame.  The 
histories reflected that the unit did not sustain any 
casualties during the time frame.  It was indicated that 
available casualty data listed numerous individuals named 
"Payton" and "Peyton" as killed in action or missing in 
action during World War II.  However, in order to provide 
further research concerning specific combat incidents and 
casualties, including that name, the veteran had to provide 
additional information.  

In June 2002, the veteran was sent a letter from the RO 
asking for more specific information concerning any stressful 
incidents he experienced during service.  He was asked to 
provide the most specific date possible, the type and 
location of any incident, the full names of any casualties, 
unit designations to the company level, and any other units 
involved.  No response from the veteran is of record.

Legal Analysis

In order to establish service connection, the evidence must 
demonstrate the presence of a current disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy, and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  Where the 
veteran did not engage in combat with the enemy, his 
uncorroborated testimony is insufficient to establish the 
alleged noncombat stressor.  Credible supporting evidence is 
required.  38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. 
App. 163 (1996).  

Prior to August 5, 1997, the old version of 38 C.F.R. 
§ 3.304(f) (1998) required a clear diagnosis of PTSD instead 
of one made in accordance with 38 C.F.R. § 4.125.

Generally, when a law or regulations changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, neither 
version of the regulation is more favorable to the veteran.  
The regulatory change had to do with the nature of the 
diagnosis necessary to support service connection for PTSD.

A review of the evidence record reveals doubt as to whether 
the veteran meets the criteria for a clear diagnosis of PTSD 
or for a diagnosis made in accordance with 38 C.F.R. § 4.125.  
This case turns on the fact that the veteran has not been 
shown to have participated in combat, and there is no 
credible supporting evidence of his claimed stressors.  

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records, and "consistent with the circumstances, 
conditions, or hardships of such service."  38 C.F.R. 
§ 1154(b); 38 C.F.R. § 3.304(d) (f) (2001); Doran v. Brown, 
6 Vet. App. 283 (1994).  Service department evidence  that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence, which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  

A review of the evidence reflects that the U. S. Armed 
Services Center for Research of Unit Records was asked to 
verify the veteran's report of experiences in service, but 
that agency could not provide the requested corroboration 
without more specific information, including dates, 
locations, and names.  The RO asked the veteran to provide 
more specific information, but no reply was received.  The 
information regarding the veteran's unit reflects that it did 
not engage in any reported combat action.  The veteran's unit 
did provide support service, but the records do not indicate 
any combat exposure.

On review of the records, the fact that the veteran received 
no combat decorations and served in noncombat roles also 
serves to weigh against a finding that he participated in 
combat.  The documented circumstances of his service are also 
not consistent with his reported stressors.

In sum, the weight of the evidence is against a finding that 
the veteran engaged in combat, and there is no credible 
supporting evidence of his claimed stressors.  Thus, the 
claim for service connection for PTSD must be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 
(2001).  

With regard to depression and anxiety attacks, these were 
first documented many years following service discharge and 
there is no medical opinion of record establishing a causal 
nexus between any current psychiatric disorder and the 
veteran's active service in World War II.  The evidence is 
against a claim of entitlement to service connection for an 
acquired psychiatric disability, to include PTSD, and the 
veteran's appeal is therefore denied.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

